Citation Nr: 0832600	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2003, for the award of Dependency and Indemnity Compensation 
(DIC), based on service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1977.  He died in May 1984.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO) which granted DIC based on service 
connection for the cause of the veteran's death effective 
December 1, 2004, the first month after the appellant's claim 
was received.  In a subsequent December 2005 decision, the RO 
granted an earlier effective date of December 1, 2003.  

The appellant testified at a March 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  


FINDING OF FACT

The appellant's original claim for DIC compensation, death 
pension, and accrued benefits was received on November 19, 
2004; there were no communications received prior to this 
time that could be construed as a formal or informal claim 
for DIC benefits




CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
December 1, 2003, for the award of DIC benefits have not been 
met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400, 3.114 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the appellant was not provided initial 
VCAA notice with respect to her claim for Dependency and 
Indemnity Compensation (DIC) claim in accordance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  However, because that 
defect did not result in prejudice to the appellant, 
corrective action is not required.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Because the RO granted DIC benefits in 
a December 2004 rating decision, VCAA notice and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The appellant's current appeal is for an earlier effective 
date.  An April 2005 letter informed the appellant of the 
evidence necessary to substantiate her claim for an earlier 
effective date for DIC benefits; evidence VA would reasonably 
seek to obtain and information; and evidence for which the 
appellant was responsible.  

The Board notes that in the present appeal, VCAA notice is 
not required because the issue presented turns on a matter of 
law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 (June 
23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  Therefore, 
any deficiency in VCAA notice or development action is 
harmless error.  

B.  Law and Analysis

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a) 
(West 2002); 38 C.F.R. § 3.312(a) (2007).  Entitlement to DIC 
benefits in this case was established in a December 2004 
rating decision based on a finding that service connection 
for the cause of the veteran's death was in order.  

With regard to effective dates of award, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).

The effective date of service-connected death benefits after 
separation from service is the first day of the month in 
which the veteran's death occurred if the claim is received 
within 1 year after the date of death; otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.400(c)(2) (2007).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the Act or administrative issue.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request. 38 C.F.R. § 3.114 (2007).

The provisions of 38 C.F.R. § 3.309(e) (2007), concerning 
presumptive service connection for certain diseases based on 
certain exposure to agent orange, were amended to include 
respiratory cancers, specifically cancer of the lung, 
bronchus, larynx, and trachea (if manifested to a degree of 
10 percent or more within 30 years after departure from 
Vietnam).  These amended regulations were effective as of 
June 9, 1994. 59 Fed. Reg. 29723-29724.  VA subsequently 
issued a regulation, effective January 1, 2002, which removed 
that 30-year time restriction for manifestation of a 
respiratory cancer.  See Public Law 107-103, Veterans 
Education and Benefits Expansion Act of 2001.

The appellant's original claim for DIC benefits was received 
on November 19, 2004.  Prior to November 19, 2004, there are 
no documents of record that could be construed as either a 
formal or informal claim for death benefits. 

The RO awarded DIC benefits for the cause of the veteran's 
death as due to exposure to an herbicide agent, effective 
December 1, 2003, the first day of the month following one 
year prior to the receipt of the appellant's November 19, 
2004 claim for benefits.  

In a November 2004 statement, the appellant stated that she 
was informed at the time of her husband's death that she 
would not be entitled to a DIC benefit due to the date of 
marriage.  She could not recall if she filed for DIC benefits 
or not.  A review of the claims file shows that the appellant 
did not previously file a claim for DIC benefits.  An 
application for burial benefits was submitted in July 1984 by 
the funeral home that buried the veteran.  

During a March 2008 Board hearing, the appellant and her 
representative contend that the appellant did apply for death 
benefits in July 1984.  The appellant's representative went 
on to clarify that they believed that any claim for a burial 
benefit was an automatic application for all benefits under 
the death and burial benefits.  

38 C.F.R. § 3.152(b)(1) provides that a claim by a surviving 
spouse for compensation or dependency and indemnity 
compensation will also be considered to be a claim for death 
pension and accrued benefits, and a claim by a surviving 
spouse for death pension will be considered to be a claim for 
death compensation or dependency and indemnity compensation 
and accrued benefits.  The provisions of 38 C.F.R. § 3.1601 
apply to claims for reimbursement or direct payment of burial 
and funeral expenses and plot or intermittent allowance.  38 
U.S.C.A. § 904; 38 C.F.R. § 3.1601 (2007).  Although a claim 
for DIC benefits may also be considered a claim for death 
pension or accrued benefits, there are no provisions which 
provide that a claim for burial benefits by a third party may 
be considered as an automatic claim for DIC benefits for a 
survivor of the veteran.  Prior to November 19, 2004, there 
is no indication in the claims file of an intent to apply for 
DIC, death pension, or accrued benefits.

In a March 2005 notice of disagreement, the appellant stated 
that until November 2004 she was completely unaware of the 
remote possibility that she was entitled to any benefits with 
the VA.  She reported that she would have filed for DIC 
benefits in 1984 if she had been aware of them.  The Board 
notes that the failure of VA to advise the appellant of her 
eligibility for benefits can not serve as the basis for an 
earlier effective date for the grant of benefits.  McTighe v. 
Brown, 7 Vet. App. 29, 30 (1994) (holding that faulty advise 
allegedly provided by VA employees could not serve as the 
basis for an earlier effective date for payment of DIC 
benefits not otherwise authorized by law).

Nehmer Court Orders

The appellant and her representative contend that an earlier 
effective date of June 9, 1994 is warranted because that is 
the date respiratory cancers were added to the list of Agent 
Orange presumptive disorders, citing Nehmer v. United States 
Veterans' Administration, 32 F. Supp. 2d 1175, 1183 (N.D. 
Cal. 1999).  The Board finds in this case, that an earlier 
effective date is not warranted under the Nehmer court orders 
or provisions of 38 C.F.R. § 3.816.    

With respect to effective dates for claims for grant of 
service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA has issued 38 C.F.R. § 
3.816 to implement orders of a United States district court 
in the class action of Nehmer v. United States Department of 
Veteran's Affairs. See Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); 
Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).

38 C.F.R. § 3.816, that became effective on September 24, 
2003 defines a "Nehmer class member" to include a Vietnam 
veteran who has a covered herbicide disease, to include 
respiratory cancers, or his surviving spouse.  38 C.F.R. § 
3.816(b)(1)(i)(2) (2007).  The term "covered herbicide 
diseases" includes respiratory cancers.  38 C.F.R. § 
3.816(b)(2)(i).  This regulation applies to claims for DIC 
for the covered herbicide disease that were either pending 
before VA on May 3, 1989, or were received by VA between that 
date and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease (in this case, 1994).  38 C.F.R. § 
3.816(d)(2).  In such cases, the effective date of the award 
will be the later of the date such claim was received by VA 
or the date death occurred, except as otherwise provided in 
paragraph 38 C.F.R. § 3.816(d)(3).  38 C.F.R. § 3.816(d)(2).  
If a Nehmer class member's claim referred to in 38 C.F.R. 
§ 3.816(d)(1) or (d)(2) was received within one year from the 
date of the veteran's death, the effective date of the award 
shall be the first day of the month in which the death 
occurred.  38 C.F.R. § 3.816(d)(3).

If the requirements of paragraph (d)(1) or (d)(2) are not 
met, the effective date of the award shall be determined in 
accordance with 38 C.F.R. § 3.114 and § 3.400. 38 C.F.R. § 
3.816(e) (2007).

Although the appellant is a "Nehmer class member" as 
defined by the provisions of 38 C.F.R. § 3.816(b)(1)(i)(2), 
she does not meet the remaining requirements necessary to 
establish an earlier effective date for DIC as she did not 
have a claim pending before VA on May 3, 1989, nor was her 
claim denied between May 3, 1989 and June 9, 1994.  
Therefore, the effective date for her claim is determined by 
38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c).

Effective Date 

Under 38 C.F.R. § 3.400, the effective date of an award of 
DIC benefits will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  In this 
case, DIC benefits were awarded pursuant to liberalizing law.  
Because the appellant's claim was received more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
the claim.  See 38 C.F.R. § 3.114 (2007).  The appellant's 
claim was received on November 19, 2004.  Therefore, the 
appropriate effective date would be November 19, 2003, one 
year prior to the date of the appellant's claim for DIC 
benefits in accordance with 38 C.F.R. § 3.114.  However, the 
RO assigned an effective date of December 1, 2003 for the 
award of benefits because regardless of VA regulations 
concerning effective dates of awards, and except as provided 
in 38 C.F.R. § 3.31(c) (exclusions not factually applicable 
here), payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension, or 
dependency and indemnity compensation may not be made for any 
period earlier than the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2007).


ORDER

An effective date earlier than December 1, 2003, for the 
grant of DIC benefits is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


